       Case: 19-15974, 06/20/2019,
Case 1:19-cv-03040-SAB             ID: 11338570,
                          ECF No. 87               DktEntry:
                                        filed 06/20/19       25, Page 1 Page
                                                        PageID.2636     of 25 1 of 25




                                   FOR PUBLICATION

                  UNITED STATES COURT OF APPEALS
                       FOR THE NINTH CIRCUIT


                STATE OF CALIFORNIA, by            No. 19-15974
                and through Attorney General
                Xavier Becerra,                        D.C. No.
                           Plaintiff-Appellee,   3:19-cv-01184-EMC

                              v.

                ALEX M. AZAR II, in his
                Official Capacity as Secretary
                of the U.S. Department of
                Health & Human Services;
                U.S. DEPARTMENT OF
                HEALTH & HUMAN SERVICES,
                       Defendants-Appellants.
       Case: 19-15974, 06/20/2019,
Case 1:19-cv-03040-SAB             ID: 11338570,
                          ECF No. 87               DktEntry:
                                        filed 06/20/19       25, Page 2 Page
                                                        PageID.2637     of 25 2 of 25




               2             STATE OF CALIFORNIA V. AZAR


                ESSENTIAL ACCESS HEALTH,           No. 19-15979
                INC.; MELISSA MARSHALL,
                M.D.,                                  D.C. No.
                         Plaintiffs-Appellees,   3:19-cv-01195-EMC

                              v.

                ALEX M. AZAR II, Secretary
                of U.S. Department of Health
                and Human Services; UNITED
                STATES DEPARTMENT OF
                HEALTH AND HUMAN
                SERVICES,
                      Defendants-Appellants.


                STATE OF OREGON; STATE OF          No. 19-35386
                NEW YORK; STATE OF
                COLORADO; STATE OF                   D.C. Nos.
                CONNECTICUT; STATE OF            6:19-cv-00317-MC
                DELAWARE; DISTRICT OF            6:19-cv-00318-MC
                COLUMBIA; STATE OF
                HAWAII; STATE OF ILLINOIS;
                STATE OF MARYLAND;
                COMMONWEALTH OF
                MASSACHUSETTS; STATE OF
                MICHIGAN; STATE OF
                MINNESOTA; STATE OF
                NEVADA; STATE OF NEW
                JERSEY; STATE OF NEW
                MEXICO; STATE OF NORTH
                CAROLINA; COMMONWEALTH
                OF PENNSYLVANIA; STATE OF
                RHODE ISLAND; STATE OF
       Case: 19-15974, 06/20/2019,
Case 1:19-cv-03040-SAB             ID: 11338570,
                          ECF No. 87               DktEntry:
                                        filed 06/20/19       25, Page 3 Page
                                                        PageID.2638     of 25 3 of 25




                             STATE OF CALIFORNIA V. AZAR            3


                VERMONT; COMMONWEALTH
                OF VIRGINIA; STATE OF
                WISCONSIN; AMERICAN
                MEDICAL ASSOCIATION;
                OREGON MEDICAL
                ASSOCIATION; PLANNED
                PARENTHOOD FEDERATION OF
                AMERICA, INC.; PLANNED
                PARENTHOOD OF
                SOUTHWESTERN OREGON;
                PLANNED PARENTHOOD
                COLUMBIA WILLAMETTE;
                THOMAS N. EWING, M.D.;
                MICHELE P. MEGREGIAN,
                C.N.M.,
                         Plaintiffs-Appellees,

                              v.

                ALEX M. AZAR II; UNITED
                STATES DEPARTMENT OF
                HEALTH AND HUMAN
                SERVICES; DIANE FOLEY;
                OFFICE OF POPULATION
                AFFAIRS,
                      Defendants-Appellants.
       Case: 19-15974, 06/20/2019,
Case 1:19-cv-03040-SAB             ID: 11338570,
                          ECF No. 87               DktEntry:
                                        filed 06/20/19       25, Page 4 Page
                                                        PageID.2639     of 25 4 of 25




               4             STATE OF CALIFORNIA V. AZAR


                STATE OF WASHINGTON;                   No. 19-35394
                NATIONAL FAMILY PLANNING
                AND REPRODUCTIVE HEALTH                D.C. Nos.
                ASSOCIATION; FEMINIST             1:19-cv-03040-SAB
                WOMEN'S HEALTH CENTER;            1:19-cv-03045-SAB
                DEBORAH OYER, M.D.;
                TERESA GALL,
                        Plaintiffs-Appellees,    ORDER ON MOTIONS
                                                 FOR STAY PENDING
                              v.                      APPEAL

                ALEX M. AZAR II, in his
                official capacity as Secretary
                of the United States
                Department of Health and
                Human Services; UNITED
                STATES DEPARTMENT OF
                HEALTH AND HUMAN
                SERVICES; DIANE FOLEY,
                MD, in her official capacity
                as Deputy Assistant
                Secretary for Population
                Affairs; OFFICE OF
                POPULATION AFFAIRS,
                       Defendants-Appellants.

                                   Filed June 20, 2019

                     Before: Edward Leavy, Consuelo M. Callahan,
                           and Carlos T. Bea, Circuit Judges.

                                    Per Curiam Order
       Case: 19-15974, 06/20/2019,
Case 1:19-cv-03040-SAB             ID: 11338570,
                          ECF No. 87               DktEntry:
                                        filed 06/20/19       25, Page 5 Page
                                                        PageID.2640     of 25 5 of 25




                               STATE OF CALIFORNIA V. AZAR                         5

                                         SUMMARY *


                                          Civil Rights

                   The panel granted the United States Department of
               Health and Human Services’ motion for a stay pending
               appeal of three preliminary injunction orders issued by
               district courts in three states which enjoined from going into
               effect the 2019 revised regulations to Title X of the Public
               Health Service Act, pertaining to pre-pregnancy family
               planning services.

                   In 1970, Congress enacted Title X to create a limited
               grant program for certain types of pre-pregnancy family
               planning services. Section 1008 of Title X provides that
               none on the funds appropriated under the subchapter shall be
               used in programs where abortion is a method of family
               planning. In 1988, the Department of Health and Human
               Service promulgated regulations forbidding Title X grantees
               from providing counseling or referrals for, or otherwise
               encouraging, promoting, or advocating abortion as a method
               of family planning. Several years later, the Department
               suspended the 1988 regulations and promulgated new Title
               X regulations, which re-interpreted § 1008 as requiring,
               among other things, that Title X grantees provide
               “nondirective” abortion counseling and abortion referrals
               upon request. In 2019, the Department once again revised
               its Title X regulations, promulgating regulatory language
               (the “Final Rule”) that substantially reverted back to the
               1988 regulations. A group of state governments and existing

                   *
                     This summary constitutes no part of the opinion of the court. It
               has been prepared by court staff for the convenience of the reader.
       Case: 19-15974, 06/20/2019,
Case 1:19-cv-03040-SAB             ID: 11338570,
                          ECF No. 87               DktEntry:
                                        filed 06/20/19       25, Page 6 Page
                                                        PageID.2641     of 25 6 of 25




               6             STATE OF CALIFORNIA V. AZAR

               Title X grantees challenged the Final Rule in federal court in
               three states (California, Washington and Oregon), and
               sought preliminary injunctive relief. The district courts in
               all three states granted plaintiffs’ preliminary injunction
               motions on nearly identical grounds. The Department
               appealed and sought to stay the injunctions pending a
               decision of the merits of its appeals.

                   The panel first noted that the Final Rule was a reasonable
               interpretation of § 1008. The panel further stated that the
               Supreme Court’s decision in Rust v. Sullivan, 500 U.S. 173
               (1991), largely foreclosed any attempt to argue that the Final
               Rule was not a reasonable interpretation of the text of
               § 1008. The panel rejected the district courts’ conclusions
               that two intervening laws, a Health and Human Services
               appropriations rider and an ancillary provision of the
               Affordable Care Act, Title I § 1554, rendered the Final Rule
               invalid. The panel concluded that neither law impliedly
               repealed or amended § 1008. The panel further held that
               Final Rule’s counseling and referral requirements was not in
               conflict with the appropriations rider’s nondirective
               pregnancy counseling mandate. Finally, the panel held that
               even if plaintiffs properly preserved their Affordable Care
               Act challenge, it was likely that § 1554 did not affect
               § 1008’s prohibition on funding programs where abortion
               was a method of family planning.

                   The panel held that, in light of the narrow permissible
               scope of the district court’s review of the Department’s
               reasoning under the arbitrary and capricious standard, the
               Department was likely to prevail on its argument that the
               district court erred in concluding that the Final Rule’s
               enactment violated the Administrative Procedure Act.
       Case: 19-15974, 06/20/2019,
Case 1:19-cv-03040-SAB             ID: 11338570,
                          ECF No. 87               DktEntry:
                                        filed 06/20/19       25, Page 7 Page
                                                        PageID.2642     of 25 7 of 25




                             STATE OF CALIFORNIA V. AZAR                 7

                   The panel held that the remaining factors also favored a
               stay pending appeal, noting that the Department and the
               public at large are likely to suffer irreparable harm in the
               absence of a stay, which were comparatively greater than the
               harms plaintiffs were likely to suffer.


                                      COUNSEL

               Jaynie Lilley, Katherine Allen, and Michael S. Raab,
               Appellate Staff; Brinton Lucas, Senior Counsel; Hashim M.
               Mooppan, Deputy Assistant Attorney General; Joseph H.
               Hunt, Assistant Attorney General; for Defendants-
               Appellants.

               Anna Rich, Ketakee Kane, and Brenda Ayon Verduzco,
               Deputy Attorneys General; Kathleen Boergers, Supervising
               Deputy Attorney General; Michael L. Newman, Senior
               Assistant Attorney General; Xavier Becerra, Attorney
               General; Office of the Attorney General, Oakland,
               California; for Plaintiff-Appellee State of California.

               Michelle Ybarra, Sarah Salomon, Sophie Hood, and Justine
               Sessions, Keker Van Nest & Peters LLP, San Francisco,
               California, for Plaintiffs-Appellees. Essential Access
               Health, Inc. and Melissa Marshall, M.D.

               Judith N. Vale, Senior Assistant Solicitor General; Barbara
               D. Underwood, Solicitor General; Letitia James, Attorney
               General; Office of the Attorney General, Albany, New York;
               Benjamin Gutman, Solicitor General; Jona J. Maukonen,
               Senior Assistant Attorney General; Ellen F. Rosenblum,
               Attorney General; Office of the Attorney General, Salem,
               Oregon; Phil Weiser, Attorney General, State of Colorado;
               William Tong, Attorney General, State of Connecticut;
       Case: 19-15974, 06/20/2019,
Case 1:19-cv-03040-SAB             ID: 11338570,
                          ECF No. 87               DktEntry:
                                        filed 06/20/19       25, Page 8 Page
                                                        PageID.2643     of 25 8 of 25




               8             STATE OF CALIFORNIA V. AZAR

               Kathy Jennings, Attorney General, State of Delaware; Karl
               A. Racine, Attorney General, District of Columbia; Clare E.
               Connors, Attorney General, State of Hawaii; Kwame Raoul,
               Attorney General, State of Illinois; Brian E. Frosh, Attorney
               General, State of Maryland; Maura Healey, Attorney
               General, Commonwealth of Massachusetts; Dana Nessel,
               Attorney General, State of Michigan; Keith Ellison,
               Attorney General, State of Minnesota; Aaron Ford, Attorney
               General, State of Nevada; Gurbir Singh Grewal, Attorney
               General, State of New Jersey; Hector Balderas, Attorney
               General, State of New Mexico; Josh Stein, Attorney
               General, State of North Carolina; Josh Shapiro, Attorney
               General, Commonwealth of Pennsylvania; Peter F. Neronha,
               Attorney General, State of Rhode Island; T.J. Donovan,
               Attorney General, State of Vermont; Mark R. Herring,
               Attorney General, Commonwealth of Virginia; Josh Kaul,
               Attorney General, State of Wisconsin; for Plaintiffs-
               Appellees State of Oregon, State of New York, State of
               Colorado, State of Connecticut, State of Delaware, District
               of Columbia, State of Hawaii, State of Illinois, State of
               Maryland, Commonwealth of Massachusetts, State of
               Michigan, State of Minnesota, State of Nevada, State of New
               Jersey, State of New Mexico, State of North Carolina,
               Commonwealth of Pennsylvania, State of Rhode Island,
               State of Vermont, Commonwealth of Virginia, and State of
               Wisconsin.

               Alan E. Schoenfeld, Wilmer Cutler Pickering Hale and Dorr
               LLP, New York, New York; Joshua M. Koppel, Albinas J.
               Prizgintas, Kimberly A. Parker, and Paul R.Q. Wolfson,
               Wilmer Cutler Pickering Hale and Dorr LLP, Washington,
               D.C.; Kennon Scott, Per A. Ramfjord, and Jeremy D. Sacks,
               Stoel Rives LLP, Portland, Oregon; Erin G. Sutton, Leonard
               A. Nelson, and Brian D. Vandenberg, Office of General
               Counsel, American Medical Association, Chicago, Illinois;
       Case: 19-15974, 06/20/2019,
Case 1:19-cv-03040-SAB             ID: 11338570,
                          ECF No. 87               DktEntry:
                                        filed 06/20/19       25, Page 9 Page
                                                        PageID.2644     of 25 9 of 25




                             STATE OF CALIFORNIA V. AZAR                 9

               Mark Bonnano, General Counsel, Oregon Medical
               Association, Portland, Oregon; Carri Y. Flaxman and
               Helene T. Krasnoff, Planned Parenthood Federation of
               America Inc., Washington, D.C.; for Plaintiffs-Appellees
               American Medical Association; Oregon Medical
               Association; Planned Parenthood Federation of America,
               Inc.; Planned Parenthood of Southwestern Oregon; Planned
               Parenthood Columbia Willamette; Thomas N. Ewing, M.D.;
               Michele P. Megregian, C.N.M.

               Kristin Beneski, Paul M. Crisalli, and Jeffrey T. Sprung,
               Assistant Attorneys General; Norah G. Purcell, Solicitor
               General; Robert Ferguson, Attorney General; Office of the
               Attorney General, Seattle, Washington; for Plaintiff-
               Appellee State of Washington

               Fiona Kaye, Brigitte Amiri, Elizabeth Deutsch, Anjali Dalal,
               and Ruth E. Harlow, American Civil Liberties Union
               Foundation; Emily Chiang, American Civil Liberties Union
               Foundation of Washington; Joe Shaeffer, MacDonald
               Hoague & Bayless, Seattle, Washington; Brandon D.
               Harper, Jennifer B. Sokoler, and Nicole M. Argentieri,
               O’Melveny & Myers LLP, New York, New York; Sara
               Zdeb, O’Melveny & Myers LLP, Washington, D.C.; for
               Plaintiffs-Appellees National Family Planning and
               Reproductive Health Association, Feminist Women's Health
               Center. Deborah Oyer M.D., and Teresa Gall.
       Case: 19-15974, 06/20/2019,
Case 1:19-cv-03040-SAB             ID: 11338570,
                          ECF No. 87               DktEntry:
                                        filed 06/20/19       25, Page 10Page
                                                        PageID.2645      of 2510 of 25




                10             STATE OF CALIFORNIA V. AZAR

                                          ORDER

                PER CURIAM:

                                      BACKGROUND

                     In 1970, Congress enacted Title X of the Public Health
                Service Act (“Title X”) to create a limited grant program for
                certain types of pre-pregnancy family planning services. See
                Pub. L. No. 91-572, 84 Stat. 1504 (1970). Section 1008 of
                Title X, which has remained unchanged since its enactment,
                is titled “Prohibition of Abortion,” and provides:

                       None of the funds appropriated under this
                       subchapter shall be used in programs where
                       abortion is a method of family planning.

                42 U.S.C. § 300a-6.

                    In 1988, the Department of Health and Human Services
                (“HHS”) explained that it “interpreted [§] 1008 . . . as
                prohibiting Title X projects from in any way promoting or
                encouraging abortion as a method of family planning,” and
                “as requiring that the Title X program be ‘separate and
                distinct’ from any abortion activities of a grantee.” 53 Fed.
                Reg. at 2923. Accordingly, HHS promulgated regulations
                forbidding Title X grantees from providing counseling or
                referrals for, or otherwise encouraging, promoting, or
                advocating abortion as a method of family planning. Id.
                at 2945.      To prevent grantees from evading these
                restrictions, the regulations placed limitations on the list of
                medical providers that a program must offer patients as part
                of a required referral for prenatal care. See id. Such a list
                was required to exclude providers whose principal business
                is the provision of abortions, had to include providers who
                do not provide abortions, and could not weigh in favor of
       Case: 19-15974, 06/20/2019,
Case 1:19-cv-03040-SAB             ID: 11338570,
                          ECF No. 87               DktEntry:
                                        filed 06/20/19       25, Page 11Page
                                                        PageID.2646      of 2511 of 25




                                 STATE OF CALIFORNIA V. AZAR                        11

                providers who perform abortions. Id. at 2945. The
                regulations also required grantees to keep their Title X
                funded projects “physically and financially separate” from
                all abortion-related services that the grantee might also
                provide (the “physical-separation” requirement). Id.

                    In 1991, the Supreme Court upheld the 1988 regulations
                against a challenge in Rust v. Sullivan, 500 U.S. 173 (1991).
                Rust held that § 1008 of Title X was ambiguous as to
                whether grantees could counsel abortion as a family
                planning option and make referrals to abortion providers. Id.
                at 184. Applying deference under Chevron, USA, Inc. v.
                Natural Resources Defense Council, Inc., 467 U.S. 837,
                842–43 (1984), the Supreme Court found that the 1988
                regulations were a permissible interpretation of § 1008. Id.
                at 184–85. The Supreme Court also held that the 1988
                regulations were not arbitrary or capricious because the
                regulations were justified by “reasoned analysis,” that the
                regulations were consistent with the plain language of Title
                X, and that they did not violate the First or Fifth
                Amendments. Id. at 198–201.

                    Several years later (and under a new presidential
                administration), HHS suspended the 1988 regulations.
                58 Fed. Reg. 7455 (1993). HHS finally promulgated new
                Title X regulations in 2000, which re-interpreted § 1008 as
                requiring Title X grantees to provide “nondirective” 1
                abortion counseling and abortion referrals upon request.
                65 Fed. Reg. 41270–79.        The 2000 regulations also

                     1
                       Under the 2000 regulations, “nondirective” counseling meant the
                provision of “factual, neutral information about any option, including
                abortion, as [medical providers] consider warranted by the
                circumstances, . . . [without] steer[ing] or direct[ing] clients toward
                selecting any option.” 65 Fed. Reg. 41270–01.
       Case: 19-15974, 06/20/2019,
Case 1:19-cv-03040-SAB             ID: 11338570,
                          ECF No. 87               DktEntry:
                                        filed 06/20/19       25, Page 12Page
                                                        PageID.2647      of 2512 of 25




                12             STATE OF CALIFORNIA V. AZAR

                eliminated the 1988        regulations’ physical-separation
                requirement. Id.

                    In 2019, HHS once again revised its Title X regulations,
                promulgating regulatory language (the “Final Rule”) that
                substantially reverts back to the 1988 regulations. 84 Fed.
                Reg. 7714. Under the Final Rule, Title X grantees are
                prohibited from providing referrals for, and from engaging
                in activities that otherwise encourage or promote, abortion
                as a method of family planning. Id. at 7788–90. Providers
                are required to refer pregnant women to a non-abortion pre-
                natal care provider, and may also provide women with a list
                of other providers (which may not be composed of more
                abortion providers than non-abortion providers). See id.
                at 7789. Notably, however, the Final Rule is less restrictive
                than the 1988 regulations: it allows (but does not require) the
                neutral presentation of abortion information during
                nondirective pregnancy counseling in Title X programs. Id.
                The Final Rule also revives the 1988 regulations’ physical-
                separation requirement, imposes limits on which medical
                professionals can provide pregnancy counseling, clarifies
                the previous requirement that family planning methods be
                “medically approved,” and creates a requirement that
                providers encourage family participation in decisions. Id.
                at 7789.

                    The Final Rule was scheduled to take effect on May 3,
                2019, although grantees would have until March 4, 2020, to
                comply with the physical-separation requirement. Id.
                at 7714. But a group of state governments and existing Title
                X grantees (“Plaintiffs”) challenged the Final Rule in federal
                court in three states (California, Washington, and Oregon),
                and sought preliminary injunctive relief. The district courts
                in all three states granted Plaintiffs’ preliminary injunction
                motions on nearly identical grounds. See Washington v.
       Case: 19-15974, 06/20/2019,
Case 1:19-cv-03040-SAB             ID: 11338570,
                          ECF No. 87               DktEntry:
                                        filed 06/20/19       25, Page 13Page
                                                        PageID.2648      of 2513 of 25




                               STATE OF CALIFORNIA V. AZAR                   13

                Azar, 19-cv-3040, 2019 WL 1868632 (E.D. Wash. Apr. 25,
                2019); Oregon v. Azar, 19-cv-317, 2019 WL 1897475 (D.
                Oregon Apr. 29, 2019); California v. Azar, 19-cv-1184, 19-
                cv-1195, 2019 WL 1877392 (N.D. Cal. Apr. 26, 2019). As
                a result of the three preliminary injunctions, the Final Rule
                has not gone into effect.

                    HHS appealed all three preliminary injunction orders to
                this court, and filed motions to stay the injunctions pending
                a decision on the merits of its appeals. Because the three
                motions for a stay pending appeal present nearly identical
                issues, we consider all three motions jointly.

                                         ANALYSIS

                    In ruling on a stay motion, we are guided by four factors:
                “(1) whether the stay applicant has made a strong showing
                that he is likely to succeed on the merits; (2) whether the
                applicant will be irreparably injured absent a stay;
                (3) whether issuance of the stay will substantially injure the
                other parties interested in the proceeding; and (4) where the
                public interest lies.” Nken v. Holder, 556 U.S. 418, 434
                (2009) (internal quotation marks omitted). Although review
                of a district court’s grant of a preliminary injunction is for
                abuse of discretion, Southwest Voter Registration Education
                Project v. Shelley, 344 F.3d 914, 918 (9th Cir. 2003), “[a]
                district court by definition abuses its discretion when it
                makes an error of law,” Koon v. United States, 518 U.S. 81,
                100 (1996).

                                               I.

                    We conclude that the Government is likely to prevail on
                its challenge to the district courts’ preliminary injunctions
                based on their findings that the Final Rule is likely invalid as
       Case: 19-15974, 06/20/2019,
Case 1:19-cv-03040-SAB             ID: 11338570,
                          ECF No. 87               DktEntry:
                                        filed 06/20/19       25, Page 14Page
                                                        PageID.2649      of 2514 of 25




                14             STATE OF CALIFORNIA V. AZAR

                both contrary to law and arbitrary and capricious under
                5 U.S.C. § 706(2)(A).

                     As a threshold matter, we note that the Final Rule is a
                reasonable interpretation of § 1008. Congress enacted
                § 1008 to ensure that “[n]one of the funds appropriated under
                this subchapter shall be used in programs where abortion is
                a method of family planning.” 42 U.S.C. § 300a-6. If a
                program promotes, encourages, or advocates abortion as a
                method of family planning, or if the program refers patients
                to abortion providers for family planning purposes, then that
                program is logically one “where abortion is a method of
                family planning.”         Accordingly, the Final Rule’s
                prohibitions on advocating, encouraging, or promoting
                abortion, as well as on referring patients for abortions, are
                reasonable and in accord with § 1008. Indeed, the Supreme
                Court has held that § 1008 “plainly allows” such a
                construction of the statute. Rust, 500 U.S. at 184 (upholding
                as a reasonable interpretation of § 1008 regulations that
                (1) prohibited abortion referrals and counseling, (2) required
                referrals for prenatal care, (3) placed restrictions on referral
                lists, (4) prohibited promoting, encouraging, or advocating
                abortion, and (5) mandated financial and physical separation
                of Title X projects from abortion-related activities). The text
                of § 1008 has not changed.

                                              II.

                     Because Rust largely forecloses any attempt to argue that
                the Final Rule is not a reasonable interpretation of the text of
                § 1008, the district courts instead relied on two purportedly
                intervening laws that they say likely render the Final Rule
                “not in accordance with law.” 5 U.S.C. § 706(2)(A). The
                first is an “appropriations rider” that Congress has included
                in every HHS appropriations act since 1996. The 2018
                version states:
       Case: 19-15974, 06/20/2019,
Case 1:19-cv-03040-SAB             ID: 11338570,
                          ECF No. 87               DktEntry:
                                        filed 06/20/19       25, Page 15Page
                                                        PageID.2650      of 2515 of 25




                              STATE OF CALIFORNIA V. AZAR               15

                       For carrying out the program under [T]itle X
                       of the PHS Act to provide for voluntary
                       family planning projects, $286,479,000:
                       Provided, [t]hat amounts provided to said
                       projects under such title shall not be
                       expended for abortions, that all pregnancy
                       counseling shall be nondirective, and that
                       such amounts shall not be expended for any
                       activity (including the publication or
                       distribution of literature) that in any way
                       tends to promote public support or opposition
                       to any legislative proposal or candidate for
                       public office.

                132 Stat 2981, 3070–71 (2018) (emphasis added). The
                second is an ancillary provision of the Affordable Care Act
                (ACA), located within a subchapter of the law entitled
                “Miscellaneous Provisions,” which reads:

                       Notwithstanding any other provision of this
                       Act, the Secretary of Health and Human
                       Services shall not promulgate any regulation
                       that—

                       (1) creates any unreasonable barriers to the
                       ability of individuals to obtain appropriate
                       medical care;

                       (2) impedes timely access to health care
                       services;

                       (3) interferes with communications regarding
                       a full range of treatment options between the
                       patient and the provider;
       Case: 19-15974, 06/20/2019,
Case 1:19-cv-03040-SAB             ID: 11338570,
                          ECF No. 87               DktEntry:
                                        filed 06/20/19       25, Page 16Page
                                                        PageID.2651      of 2516 of 25




                16             STATE OF CALIFORNIA V. AZAR

                       (4) restricts the ability of health care
                       providers to provide full disclosure of all
                       relevant information to patients making
                       health care decisions;

                       (5) violates the principles of informed
                       consent and the ethical standards of health
                       care professionals; or

                       (6) limits the availability of health care
                       treatment for the full duration of a patient’s
                       medical needs.

                Pub. L. No. 111-148, title I, § 1554 (42 U.S.C. § 18114)
                (“§ 1554”).

                   These two provisions could render the Final Rule “not in
                accordance with law” only by impliedly repealing or
                amending § 1008, or by directly contravening the Final
                Rule’s regulatory provisions.

                    First, we conclude that neither law impliedly repealed or
                amended § 1008. See Nat’l Ass’n of Home Builders v. Defs.
                of Wildlife, 551 U.S. 644, 663 (2007) (“[E]very amendment
                of a statute effects a partial repeal to the extent that the new
                statutory command displaces earlier, inconsistent
                commands.”). “[R]epeals by implication are not favored and
                will not be presumed unless the intention of the legislature
                to repeal is clear and manifest.” Id. at 662 (internal quotation
                marks and alterations omitted); United States v. Madigan,
                300 U.S. 500, 506 (1937) (“[T]he modification by
                implication of the settled construction of an earlier and
                different section is not favored.”). Indeed, “[w]e will not
                infer a statutory repeal unless the later statute expressly
                contradict[s] the original act or unless such a construction is
       Case: 19-15974, 06/20/2019,
Case 1:19-cv-03040-SAB             ID: 11338570,
                          ECF No. 87               DktEntry:
                                        filed 06/20/19       25, Page 17Page
                                                        PageID.2652      of 2517 of 25




                              STATE OF CALIFORNIA V. AZAR                 17

                absolutely necessary . . . in order that [the] words [of the
                later statute] shall have any meaning at all.” Nat’l Ass’n of
                Home Builders, 551 U.S. at 662.

                    Plaintiffs admit that there is no irreconcilable conflict
                between § 1008 and either the appropriations rider or § 1554
                of the ACA. E.g., California State Opposition to Motion for
                Stay at p. 14; Essential Access Opposition to Motion for Stay
                at p.14. And we discern no “clear and manifest” intent by
                Congress to amend or repeal § 1008 via either of these
                laws—indeed, neither law even refers to § 1008. The
                appropriations rider mentions abortion only to prohibit
                appropriated funds from being expended for abortions; and
                § 1554 of the ACA does not even mention abortion.

                    As neither statute impliedly amended or repealed § 1008,
                the question is therefore whether the Final Rule is
                nonetheless “not in accordance with law” because its
                provisions are incompatible with the appropriations rider or
                § 1554 of the ACA. 5 U.S.C. § 706(2)(A). We think that
                HHS is likely to succeed on its challenge to the district
                courts’ preliminary injunctions because the Final Rule is not
                contrary to either provision.

                    The appropriations rider conditions HHS funding on a
                requirement that no Title X funds be expended on abortion,
                and that “all pregnancy counseling shall be nondirective.”
                Pub. L. No. 115-245, div. B, tit. II, 132 Stat 2981, 3070–71
                (2018). (The plain text of the rider actually seems to
                reinforce § 1008’s restrictions on funding abortion-related
                activities.)

                   The district courts held that the Final Rule’s counseling
                and referral requirements directly conflicted with the
                appropriations rider’s “nondirective” mandate. But its
                mandate is not that nondirective counseling be given in
       Case: 19-15974, 06/20/2019,
Case 1:19-cv-03040-SAB             ID: 11338570,
                          ECF No. 87               DktEntry:
                                        filed 06/20/19       25, Page 18Page
                                                        PageID.2653      of 2518 of 25




                18               STATE OF CALIFORNIA V. AZAR

                every case. It is that such counseling as is given shall be
                nondirective. The Final Rule similarly does not require that
                any pregnancy counseling be given, only that if given, such
                counseling shall be nondirective (and may include neutrally-
                presented information about abortion). 84 Fed. Reg. 7716
                (“Under the [F]inal [R]ule, the Title X regulations no longer
                require pregnancy counseling, but permits the use of Title X
                funds in programs that provide pregnancy counseling, so
                long as it is nondirective.”). The Final Rule is therefore not
                in conflict with the appropriations rider’s nondirective
                pregnancy counseling mandate.

                    Although the Final Rule does require the provision of
                referrals to non-abortion providers, id. at 7788–90, such
                referrals do not constitute “pregnancy counseling.” First,
                providing a referral is not “counseling.” HHS has defined
                “nondirective counseling” as “the meaningful presentation
                of options where the [medical professional] is not suggesting
                or advising one option over another,” 84 Fed. Reg. at 7716,
                whereas a “referral” involves linking a patient to another
                provider who can give further counseling or treatment, id.
                at 7748. The Final Rule treats referral and counseling as
                distinct terms, as has Congress and HHS under previous
                administrations. See, e.g., 42 U.S.C. § 300z-10; 53 Fed.
                Reg. at 2923; 2928–38 (1988); 65 Fed. Reg. 41272–75
                (2000). We therefore conclude that the Final Rule’s referral
                requirement is not contrary to the appropriations rider’s
                nondirective pregnancy counseling mandate. 2


                     2
                      But to the extent there is any ambiguity, “when reviewing an
                agency’s statutory interpretation under the APA’s ‘not in accordance
                with law’ standard, . . . [we] adhere to the familiar two-step test of
                Chevron.” Nw. Envtl. Advocates v. U.S. E.P.A., 537 F.3d 1006, 1014 (9th
                Cir. 2008). Applying Chevron deference, we would conclude that
       Case: 19-15974, 06/20/2019,
Case 1:19-cv-03040-SAB             ID: 11338570,
                          ECF No. 87               DktEntry:
                                        filed 06/20/19       25, Page 19Page
                                                        PageID.2654      of 2519 of 25




                                 STATE OF CALIFORNIA V. AZAR                        19

                     But even if referrals are included under the rubric of
                “pregnancy counseling,” it is not clear that referring a patient
                to a non-abortion doctor is necessarily “directive.”
                Nondirective counseling does not require equal treatment of
                all pregnancy options—rather, it just requires that a provider
                not affirmatively endorse one option over another. 84 Fed.
                Reg. at 7716. When Congress wants specific pregnancy
                options to be given equal treatment, it knows how to say so
                explicitly. For example, Congress has mandated that
                “adoption information and referrals” shall be provided “on
                an equal basis with all other courses of action included in
                nondirective counseling.”        42 U.S.C. § 254c-6(a)(1)
                (emphasis added). If “nondirective” already meant that all
                pregnancy options (including adoption) shall be given equal
                treatment, it would render meaningless Congress’s explicit
                instruction that adoption be treated on an equal basis with
                other pregnancy options. “[C]ourts avoid a reading that
                renders some words altogether redundant.” Scalia, Antonin,
                and Garner, Bryan A., Reading Law: The Interpretation of
                Legal Texts (2012) 176. Congress has enacted no such
                statutory provision explicitly requiring the equal treatment
                of abortion in pregnancy counseling and referrals. 3

                   We next consider § 1554 of the ACA. As a threshold
                matter, it seems likely that any challenge to the Final Rule

                HHS’s treatment of counseling and referral as distinct concepts is a
                reasonable interpretation of the applicable statutes.

                    3
                      But as discussed above, to the extent there is any ambiguity as to
                whether the appropriation rider’s nondirective mandate means that Title
                X grantees must be allowed to provide referrals to abortion providers on
                an equal basis with non-abortion providers, we would defer to HHS’s
                reasonable interpretation under Chevron that referral to non-abortion
                providers is consistent with the provision of nondirective pregnancy
                counseling.
       Case: 19-15974, 06/20/2019,
Case 1:19-cv-03040-SAB             ID: 11338570,
                          ECF No. 87               DktEntry:
                                        filed 06/20/19       25, Page 20Page
                                                        PageID.2655      of 2520 of 25




                20             STATE OF CALIFORNIA V. AZAR

                relying on § 1554 is waived because Plaintiffs concede that
                HHS was not put on notice of this specific challenge during
                the public comment period, such that HHS did not have an
                “opportunity to consider the issue.” Portland Gen. Elec. Co.
                v. Bonneville Power Admin., 501 F.3d 1009, 1024 (9th Cir.
                2007) (“The waiver rule protects the agency’s prerogative to
                apply its expertise, to correct its own errors, and to create a
                record for our review.”). Although some commenters stated
                that the proposed Final Rule was contrary to the ACA
                generally, and still others used generic language similar to
                that contained in § 1554, preservation of a challenge requires
                that the “specific argument” must “be raised before the
                agency, not merely the same general legal issue.” Koretoff
                v. Vilsack, 707 F.3d 394, 398 (D.C. Cir. 2013) (per curiam).
                Although “agencies are required to ensure that they have
                authority to issue a particular regulation,” they “have no
                obligation to anticipate every conceivable argument about
                why they might lack such statutory authority.” Id. at 398.

                    But even if this challenge were preserved, it seems likely
                that § 1554 does not affect § 1008’s prohibition on funding
                programs where abortion is a method of family planning.
                Section 1554 prohibits “creat[ing] any unreasonable barriers
                to the ability of individuals to obtain appropriate medical
                care,” “imped[ing] timely access to health care services,”
                “interfer[ing] with communications regarding a full range of
                treatment options between the patient and the provider,”
                “restrict[ing] the ability of health care providers to provide
                full disclosure of all relevant information to patients making
                health care decisions,” “violat[ing] the principles of
                informed consent and the ethical standards of health care
                professionals,” and “limit[ing] the availability of health care
                treatment for the full duration of a patient’s medical needs.”
                42 U.S.C. § 18114. But as the Supreme Court noted in Rust,
                there is a clear distinction between affirmatively impeding
       Case: 19-15974, 06/20/2019,
Case 1:19-cv-03040-SAB             ID: 11338570,
                          ECF No. 87               DktEntry:
                                        filed 06/20/19       25, Page 21Page
                                                        PageID.2656      of 2521 of 25




                                 STATE OF CALIFORNIA V. AZAR                        21

                or interfering with something, and refusing to subsidize it.
                Rust, 500 U.S. at 200–01. In holding that the 1988
                regulations did not violate the Fifth Amendment, the
                Supreme Court reasoned that “[t]he Government has no
                constitutional duty to subsidize an activity merely because
                the activity is constitutionally protected,” and that the
                Government “may validly choose to fund childbirth over
                abortion and implement that judgment by the allocation of
                public funds for medical services relating to childbirth but
                not to those relating to abortion.” Id. at 201. The
                Government’s “decision to fund childbirth but not abortion
                places no governmental obstacle in the path of a woman who
                chooses to terminate her pregnancy, but rather, by means of
                unequal subsidization of abortion and other medical
                services, encourages alternative activity deemed in the
                public interest.” Id. (internal quotations and citations
                omitted). Indeed, the Supreme Court has recognized that
                “[t]he difficulty that a woman encounters when a Title X
                project does not provide abortion counseling or referral
                leaves her in no different position than she would have been
                if the Government had not enacted Title X.” Id. at 202.
                Rust’s reasoning is equally applicable to counter the district
                courts’ conclusions that the Final Rule is invalidated by
                § 1554. Title X is a limited grant program focused on
                providing pre-pregnancy family planning services—it does
                not fund medical care for pregnant women. The Final Rule
                can reasonably be viewed as a choice to subsidize certain
                medical services and not others. 4


                    4
                      The preamble to § 1554 also suggests that this section was not
                intended to restrict HHS interpretations of provisions outside the ACA.
                If Congress intended § 1554 to have sweeping effects on all HHS
                regulations, even those unrelated to the ACA, it would have stated that
                § 1554 applies “notwithstanding any other provision of law,” rather than
       Case: 19-15974, 06/20/2019,
Case 1:19-cv-03040-SAB             ID: 11338570,
                          ECF No. 87               DktEntry:
                                        filed 06/20/19       25, Page 22Page
                                                        PageID.2657      of 2522 of 25




                22               STATE OF CALIFORNIA V. AZAR

                                                   III.

                     The district courts also held that the Final Rule likely
                violates the Administrative Procedure Act (APA)’s
                prohibition on “arbitrary and capricious” regulations.
                5 U.S.C. § 706(2)(A). “‘Arbitrary and capricious’ review
                under the APA focuses on the reasonableness of an agency’s
                decision-making process.” CHW W. Bay v. Thompson,
                246 F. 3d 1218, 1223 (9th Cir. 2001) (emphasis in original).
                But “[t]he scope of review under the ‘arbitrary and
                capricious’ standard is narrow and a court is not to substitute
                its judgment for that of the agency.” Vehicle Mfrs. Ass’n of
                U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43
                (1983). We think that is precisely what the district courts
                did.

                    To find that the Final Rule’s enactment was arbitrary and
                capricious, the district courts generally ignored HHS’s
                explanations, reasoning, and predictions whenever they
                disagreed with the policy conclusions that flowed therefrom.

                     For example, with respect to the physical separation
                requirement, the district courts ignored HHS’s reasoning for
                its re-imposition of that requirement (which was approved
                by Rust): that physical separation would ensure that Title X
                funds are not used to subsidize abortions via co-location of
                Title X programs in abortion clinics. See 84 Fed. Reg.
                at 7763–68. HHS’s reasoning included citation to data
                suggesting “that abortions are increasingly performed at
                sites that focus primarily on contraceptive and family

                “[n]otwithstanding any other provision of this Act.” See, e.g., Andreiu v.
                Ashcroft, 253 F.3d 477, 482 (9th Cir. 2001) (holding that the phrase
                “notwithstanding any other provision of law” in 8 U.S.C. § 1252(f)(2)
                meant that the provision “trumps any contrary provision elsewhere in the
                law”).
       Case: 19-15974, 06/20/2019,
Case 1:19-cv-03040-SAB             ID: 11338570,
                          ECF No. 87               DktEntry:
                                        filed 06/20/19       25, Page 23Page
                                                        PageID.2658      of 2523 of 25




                               STATE OF CALIFORNIA V. AZAR                  23

                planning services—sites that could be recipients of Title X
                funds.” Id. at 7765. Similarly, the district courts ignored
                HHS’s primary reasoning for prohibiting abortion
                counseling and referrals: that such restrictions are required
                by HHS’s reasonable reading of § 1008 (again, approved by
                Rust). Id. at 7746–47. Further, the district courts ignored
                HHS’s consideration of the effects that the Final Rule would
                likely have on the number of Title X providers, and credited
                Plaintiffs’ speculation that the Final Rule would “decimate”
                the Title X provider network, rather than HHS’s
                prediction—based on evidence cited in the administrative
                record—“that honoring statutory protections of conscience
                in Title X may increase the number of providers in the
                program,” by attracting new providers who were previously
                deterred from participating in the program by the former
                requirement to provide abortion referrals. See id. at 7780.
                Such predictive judgments “are entitled to particularly
                deferential review.” Trout Unlimited v. Lohn, 559 F.3d 946,
                959 (9th Cir. 2009). With respect to the Final Rule’s
                definition of “advanced practice provider,” and its provision
                on whether family planning methods must be “medically
                approved,” HHS reasoned that these provisions would
                clarify subjects that had caused confusion in the past.
                84 Fed. Reg. at 7727–28, 32. Although the district courts
                insist that HHS failed to consider that the Final Rule requires
                providers to violate medical ethics, HHS did consider and
                respond to comments arguing just that. See id. at 7724,
                7748. HHS similarly considered the costs of compliance
                with the Final Rule. Id. at 7780.

                   In light of the narrow permissible scope of the district
                court’s review of HHS’s reasoning under the arbitrary and
                capricious standard, we conclude that HHS is likely to
                prevail on its argument that the district court erred in
       Case: 19-15974, 06/20/2019,
Case 1:19-cv-03040-SAB             ID: 11338570,
                          ECF No. 87               DktEntry:
                                        filed 06/20/19       25, Page 24Page
                                                        PageID.2659      of 2524 of 25




                24               STATE OF CALIFORNIA V. AZAR

                concluding that the Final Rule’s enactment violated the
                APA. 5

                                                  IV.

                    The remaining factors also favor a stay pending appeal.
                HHS and the public at large are likely to suffer irreparable
                harm in the absence of a stay, which are comparatively
                greater than the harms Plaintiffs are likely to suffer.

                    Absent a stay, HHS will be forced to allow taxpayer
                dollars to be spent in a manner that it has concluded violates
                the law, as well as the Government’s important policy
                interest (recognized by Congress in § 1008) in ensuring that
                taxpayer dollars do not go to fund or subsidize abortions. As
                the Supreme Court held in Rust, “the government may ‘make
                a value judgment favoring childbirth over abortion, and . . .
                implement that judgment by the allocation of public funds,”
                and by “declining to ‘promote or encourage abortion.’”
                Rust, 500 U.S. at 193. Additionally, forcing HHS to wait
                until the conclusion of a potentially lengthy appeals process
                to implement the Final Rule will necessarily result in
                predictable administrative costs, and will beget significant
                uncertainty in the Title X program.

                    The harms that Plaintiffs would likely suffer if a stay is
                granted are comparatively minor. The main potential harms
                that Plaintiffs identify are based on their prediction that
                implementation of the Final Rule will cause an immediate

                     5
                       The district court in Washington also briefly stated that the Final
                Rule was likely invalid because it “violates the central purpose of Title
                X, which is to equalize access to comprehensive, evidence-based, and
                voluntary family planning.” Washington Preliminary Injunction Order
                at 15. But this conclusion is foreclosed by the existence of § 1008, and
                by the Supreme Court’s contrary finding in Rust.
       Case: 19-15974, 06/20/2019,
Case 1:19-cv-03040-SAB             ID: 11338570,
                          ECF No. 87               DktEntry:
                                        filed 06/20/19       25, Page 25Page
                                                        PageID.2660      of 2525 of 25




                              STATE OF CALIFORNIA V. AZAR                 25

                and steep decline in the number of Title X providers. But
                these potential harms obviously rely on crediting Plaintiffs’
                predictions about the effect of implementing the Final Rule,
                over HHS’s predictions that implementation of the final rule
                will have the opposite effect. As described above, we think
                that HHS’s predictions—supported by reasoning and
                evidence in the record (84 Fed. Reg. at 7780)—is entitled to
                more deference than Plaintiffs’ contrary predictions. While
                some Title X grantees will certainly incur financial costs
                associated with complying with the Final Rule if the
                preliminary injunctions are stayed, we think that harm is
                minor relative to the harms to the Government described
                above.

                                             V.

                    Because HHS and the public interest would be
                irreparably harmed absent a stay, harms to Plaintiffs from a
                stay will be comparatively minor, and HHS is likely to
                prevail in its challenge of the preliminary injunction orders
                before a merits panel of this court (which is set to hear the
                cases on an expedited basis), we conclude that a stay of the
                district courts’ preliminary injunction orders pending appeal
                is proper.

                   The motion for a stay pending appeal is GRANTED.
